

Exhibit 10.2



[Form of 2014 Time-RSU]






[celanse_image1a06.gif]


















CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN
 

TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED <<Grant Date>>




<<NAME>>




Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have been awarded Time-Based Restricted Stock Units, subject
to the restrictions described in this Agreement:




RSU Award


<<Units>> Units






This grant is made pursuant to the Time-Based Restricted Stock Unit Award
Agreement dated as of <<Grant Date>>, between Celanese and you, which Agreement
is attached hereto and made a part hereof.




--------------------------------------------------------------------------------






CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN


TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
This Time-Based Restricted Stock Unit Award Agreement (the “Agreement”) is made
and entered into as of <<Grant Date>> (the “Grant Date”), by and between
Celanese Corporation, a Delaware corporation (the “Company”), and <<NAME>> (the
“Participant”). Capitalized terms used, but not otherwise defined, herein shall
have the meanings ascribed to such terms in the Celanese Corporation 2009 Global
Incentive Plan (as amended from time to time, the “2009 Plan”).
1.Time-Based RSU Award: In order to encourage the Participant’s contribution to
the successful performance of the Company, the Company hereby grants to the
Participant as of the Grant Date, pursuant to the terms of the 2009 Plan and
this Agreement, an award (the “Award”) of time-based Restricted Stock Units
(“RSUs”) representing the right to receive an equal number of Common Shares upon
vesting. The Participant hereby acknowledges and accepts such Award upon the
terms and subject to the conditions, restrictions and limitations contained in
this Agreement and the 2009 Plan.
2.    Time-Based Vesting: Subject to Section 3 and Section 6 of this Agreement,
«Number_Units__33» RSUs shall vest on <<vesting 1>>; «Number_Units__33» RSUs
shall vest on <<vesting 2>>; and «Number_Units__34» RSUs shall vest on <vesting
3>, for a total of <<Units>> RSUs. Each such date shall be referred to as a
“Vesting Date”. Each period between the Grant Date and a Vesting Date shall be
referred to as a “Vesting Period”.
3.    Effects of Certain Events Prior to Vesting:
(a)    Upon the termination of the Participant’s employment by the Company
without Cause or due to the Participant’s [Retirement, ]1 death or Disability
(other than as provided in Section 3(c)), a prorated portion of the RSUs that
remain unvested will vest in an amount equal to (i) the unvested RSUs in each
Vesting Period multiplied by (ii) a fraction, the numerator of which is the
number of complete and partial calendar months from the Grant Date to the date
of termination without Cause or due to the Participant’s [Retirement, ]1 death
or Disability, and the denominator of which is the number of complete and
partial calendar months in each applicable Vesting Period, such product to be
rounded up to the nearest whole number. In any such case, such prorated number
of unvested RSUs that vest in accordance with the preceding sentence will be
subject to any applicable taxes under Section 7 upon such vesting, which may be
rounded up in each case to avoid fractional shares. In the case of termination
of the Participant’s employment by the Company without Cause [or due to the
Participant’s Retirement]1, the prorated RSUs will be settled in accordance with
the provisions of Section 4 following the applicable Vesting Date(s). In the
case of termination of the Participant’s employment due to the Participant’s
death or Disability and notwithstanding any provision of Section 4 to the
contrary, the prorated RSUs will be settled as soon as administratively
practicable (but in no event later than 2 ½ months) after the date of such
termination of employment due to death or Disability by delivery of a number of
Common Shares equal to the number of such prorated RSUs.






 
 
1 Remove all bracketed verbiage relating to “Retirement” and the effects thereof
from award agreements given for retention or in other special circumstances; the
verbiage should be retained (without brackets) for new hire awards.


Page 2

--------------------------------------------------------------------------------




[To the extent permitted by applicable country, state or province law, as
consideration for the vesting provisions upon Retirement contained above in this
Section 3(a), upon Retirement, the Participant shall enter into a departure and
general release of claims agreement with the Company that includes two-year
noncompetition and non-solicitation covenants in a form acceptable to the
Company.]1 
(b)    The remaining unvested portion of the Award shall be immediately
forfeited and cancelled without consideration as of the date of the
Participant’s termination of employment without Cause or due to the
Participant’s [Retirement,]1 death or Disability.
(c)    Notwithstanding any provision herein to the contrary, if the
Participant’s employment with the Company is terminated by the Company in
connection with a Qualifying Disposition, as determined by the Company, other
than for Cause, and regardless of whether the Participant is [then eligible for
Retirement or is] offered employment with the acquiror or successor, then the
entire unvested portion of the RSUs shall vest as of the date of such
termination of employment and shall be settled as follows, subject to any
applicable taxes under Section 7:


(i) a prorated number of the unvested RSUs determined in accordance with the
provisions of Section 3(a) had those provisions applied shall be settled in
accordance with the provisions of Section 4 following the applicable Vesting
Date(s); and


(ii) the remaining number of the unvested RSUs shall be settled as soon as
administratively practicable (but in no event later than 2 ½ months) after the
date of such termination of employment.


Notwithstanding the foregoing, in case of a termination of employment covered by
this Section 3(c), if the Committee determines that the Participant has been
offered employment with the acquiror or successor and in connection with that
employment will receive a substitute award from the acquiror or successor with
an equivalent (or greater) economic value and no less favorable vesting
conditions as this Award, the Committee in its discretion may determine not to
provide for the additional vesting under clause (ii) of Section 3(c).


(d)    Upon the termination of the Participant’s employment for any other
reason, the unvested portion of the Award shall be immediately forfeited and
cancelled without consideration as of the date of the Participant’s termination
of employment.
4.    Settlement of RSUs: Subject to Sections 3, 6 and 7 of this Agreement, the
Company shall deliver to the Participant (or to a Company-designated brokerage
firm or plan administrator) as soon as administratively practicable following
the applicable Vesting Date (but in no event later than 2 ½ months after the
applicable Vesting Date), in complete settlement of all RSUs vesting on such
Vesting Date, a number of Common Shares equal to the number of RSUs vesting on
such Vesting Date.
5.    Rights as a Stockholder: The Participant shall have no voting, dividend or
other rights as a stockholder with respect to the Award until the RSUs have
vested and Common Shares have been delivered pursuant to this Agreement

Page 3

--------------------------------------------------------------------------------




6.    Change in Control; Dissolution:
(a)    Notwithstanding any other provision of this Agreement to the contrary,
upon the occurrence of a Change in Control with respect to any unvested RSUs
granted pursuant to this Agreement that have not previously been forfeited:
(1)    If (i) a Participant’s rights to the unvested portion of the Award are
not adversely affected in connection with the Change in Control, or, if
adversely affected, a substitute award with an equivalent (or greater) economic
value and no less favorable vesting conditions is granted to the Participant
upon the occurrence of a Change in Control, and (ii) the Participant’s
employment is terminated by the Company (or its successor) without Cause within
two years following the Change in Control, then the unvested portion of the
Award (or, as applicable, the substitute award) shall immediately vest and a
number of Common Shares equal to the number of unvested RSUs shall be delivered
to the Participant within thirty (30) days following the date of termination,
subject to the provisions of Section 7.
(2)    If a Participant’s right to the unvested portion of the Award is
adversely affected in connection with the Change in Control and a substitute
award is not made pursuant to Section 6(a)(1) above, then upon the occurrence of
a Change in Control, the unvested portion of the Award shall immediately vest
and a number of Common Shares equal to the number of unvested RSUs shall be
delivered to the Participant within thirty (30) days following the Change in
Control, subject to the provisions of Section 7; and
(b)    Notwithstanding any other provision of this Agreement to the contrary, in
the event of a corporate dissolution of the Company that is taxed under Section
331 of the Internal Revenue Code of 1986, as amended, then in accordance with
Treasury Regulation Section 1.409A-3(j)(4)(ix)(A), this Agreement shall
terminate and any RSUs granted pursuant to this Agreement that have not
previously been forfeited shall immediately become Common Shares and shall be
delivered to the Participant within thirty (30) days following such dissolution.
7.    Income and Other Taxes: The Company shall not deliver Common Shares in
respect of any vested RSUs unless and until the Participant has made
arrangements satisfactory to the Committee to satisfy applicable withholding tax
obligations for US federal, state, and local income taxes (or the foreign
counterpart thereof) and applicable employment taxes. Unless otherwise permitted
by the Committee, withholding shall be effected at the minimum statutory rates
by withholding RSUs in connection with the vesting and/or settlement of RSUs.
The Participant acknowledges that the Company shall have the right to deduct any
taxes required to be withheld by law in connection with the delivery of Common
Shares issued in respect of any vested RSUs from any amounts payable by it to
the Participant (including, without limitation, future cash wages). The
Participant acknowledges and agrees that amounts withheld by the Company for
taxes may be less than amounts actually owed for taxes by the Participant in
respect of the Award. Any vested RSUs shall be reflected in the Company’s
records as issued on the respective dates of issuance set forth in this
Agreement, irrespective of whether delivery of such Common Shares is pending the
Participant’s satisfaction of his or her withholding tax obligations.
8.    Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the vesting or settlement of the RSUs,
including without limitation (a) restrictions under an insider trading policy,
and (b) restrictions as to the use of a specified brokerage firm for such
resales or other transfers. Upon the acquisition of any Common Shares pursuant
to the vesting or settlement of the RSUs, the Participant will make or enter
into such written representations, warranties and agreements as the Company may
reasonably request in order to comply with applicable securities laws or with
this Agreement and the 2009 Plan. All accounts in which such Common

Page 4

--------------------------------------------------------------------------------




Shares are held or any certificates for Common Shares shall be subject to such
stop transfer orders and other restrictions as the Company may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange or quotation system upon which the
Common Shares are then listed or quoted, and any applicable federal or state
securities law, and the Company may cause a legend or legends to be put on any
such certificates (or other appropriate restrictions and/or notations to be
associated with any accounts in which such Common Shares are held) to make
appropriate reference to such restrictions.
9.    Non-Transferability of Award: The RSUs may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company; provided, that
the Participant may designate a beneficiary, on a form provided by the Company,
to receive any portion of the Award payable hereunder following the
Participant’s death.
10.    Other Agreements: Subject to Sections 10(a) and 10(b) of this Agreement,
this Agreement and the 2009 Plan constitute the entire understanding between the
Participant and the Company regarding the Award, and any prior agreements,
commitments or negotiations concerning the Award are superseded.
(a)    The Participant acknowledges that as a condition to the receipt of the
Award, the Participant:
(1)    shall have delivered to the Company an executed copy of this Agreement;
(2)    shall be subject to the Company’s stock ownership guidelines, to the
extent applicable to the Participant;
(3)    shall be subject to policies and agreements adopted by the Company from
time to time, and applicable laws and regulations, requiring the repayment by
the Participant of incentive compensation under certain circumstances, without
any further act or deed or consent of the Participant; and
(4)    shall have delivered to the Company an executed copy of the Long-Term
Incentive Claw-Back Agreement (if a current version of such Long-Term Incentive
Claw-Back Agreement is not already on file, as determined by the Committee in
its sole discretion). For purposes hereof, “Long-Term Incentive Claw-Back
Agreement” means an agreement between the Company and the Participant associated
with the grant of long-term incentives of the Company, which contains terms,
conditions, restrictions and provisions regarding one or more of (i)
noncompetition by the Participant with the Company, and its customers and
clients; (ii) non-solicitation and non-hiring by the Participant of the
Company’s employees, former employees or consultants; (iii) maintenance of
confidentiality of the Company’s and/or clients’ information, including
intellectual property; (iv) nondisparagement of the Company; and (v) such other
matters deemed necessary, desirable or appropriate by the Company for such an
agreement in view of the rights and benefits conveyed in connection with an
award.
(b)    If the Participant is a non-resident of the U.S., there may be an
addendum containing special terms and conditions applicable to awards in the
Participant’s country. The issuance of the Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.

Page 5

--------------------------------------------------------------------------------




11.    Not a Contract for Employment; No Acquired Rights; Agreement Changes:
Nothing in the 2009 Plan, this Agreement or any other instrument executed in
connection with the Award shall confer upon the Participant any right to
continue in the Company's employ or service nor limit in any way the Company's
right to terminate the Participant's employment at any time for any reason. The
grant of RSUs hereunder, and any future grant of awards to the Participant under
the 2009 Plan, is entirely voluntary and at the complete and sole discretion of
the Company. Neither the grant of these RSUs nor any future grant of awards by
the Company shall be deemed to create any obligation to grant any further
awards, whether or not such a reservation is expressly stated at the time of
such grants. The Company has the right, at any time and for any reason, to
amend, suspend or terminate the 2009 Plan; provided, however, that no such
amendment, suspension, or termination shall adversely affect the Participant’s
rights hereunder.
12.    Severability: In the event that any provision of this Agreement is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of this Agreement shall not be affected except to the
extent necessary to reform or delete such illegal, invalid or unenforceable
provision.
13.    Further Assurances: Each party shall cooperate and take such action as
may be reasonably requested by either party hereto in order to carry out the
provisions and purposes of this Agreement.
14.    Binding Effect: The Award and this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
15.    Electronic Delivery: By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via electronic mail, the Company’s or
a plan administrator’s web site, or other means of electronic delivery.
16.    Personal Data: By accepting the Award under this Agreement, the
Participant hereby consents to the Company’s use, dissemination and disclosure
of any information pertaining to the Participant that the Company determines to
be necessary or desirable for the implementation, administration and management
of the 2009 Plan.
17.    Governing Law: The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law.
18.    Restricted Stock Units Subject to Plan: By entering into this Agreement
the Participant agrees and acknowledges that the Participant has received and
read a copy of the 2009 Plan and the 2009 Plan's prospectus. The RSUs and the
Common Shares issued upon vesting of such RSUs are subject to the 2009 Plan,
which is hereby incorporated by reference. In the event of any conflict between
any term or provision of this Agreement and a term or provision of the 2009
Plan, the applicable terms and provisions of the 2009 Plan shall govern and
prevail.
19.    Validity of Agreement: This Agreement shall be valid, binding and
effective upon the Company on the Grant Date. However, the RSUs granted pursuant
to this Agreement shall be forfeited by the Participant and this Agreement shall
have no force and effect if it is not duly executed by the Participant and
delivered to the Company on or before <<Validity Date>>.

Page 6

--------------------------------------------------------------------------------




20.    Headings: The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.
21.    Compliance with Section 409A of the Internal Revenue Code:
Notwithstanding any provision in this Agreement to the contrary, this Agreement
will be interpreted and applied so that the Agreement does not fail to meet, and
is operated in accordance with, the requirements of Section 409A of the Code.
The Company reserves the right to change the terms of this Agreement and the
2009 Plan without the Participant’s consent to the extent necessary or desirable
to comply with the requirements of Code Section 409A. Further, in accordance
with the restrictions provided by Treasury Regulation Section 1.409A-3(j)(2),
any subsequent amendments to this Agreement or any other agreement, or the
entering into or termination of any other agreement, affecting the RSUs provided
by this Agreement shall not modify the time or form of issuance of the RSUs set
forth in this Agreement. In addition, if the Participant is a “specified
employee” within the meaning of Code Section 409A, as determined by the Company,
any payment made in connection with the Participant’s separation from service
shall not be made earlier than six (6) months and one day after the date of such
separation from service to the extent required by Code Section 409A.
22.    Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2009
Plan:
(a)    “Cause” means (i) the Participant's willful failure to perform the
Participant's duties to the Company (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 30 days following
written notice by the Company to the Participant of such failure, (ii)
conviction of, or a plea of nolo contendere to, (x) a felony under the laws of
the United States or any state thereof or any similar criminal act in a
jurisdiction outside the United States or (y) a crime involving moral turpitude,
(iii) the Participant's willful malfeasance or willful misconduct which is
demonstrably injurious to the Company or its affiliates, (iv) any act of fraud
by the Participant, (v) any material violation of the Company's business conduct
policy, (vi) any material violation of the Company's policies concerning
harassment or discrimination, (vii) the Participant's conduct that causes
material harm to the business reputation of the Company or its affiliates, or
(viii) the Participant's breach of any confidentiality, intellectual property,
noncompetition or non-solicitation provisions applicable to the Participant
under the Long-Term Incentive Claw-Back Agreement or any other agreement between
the Participant and the Company.
(b)    “Change in Control” means:
(i)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this subparagraph, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate, or (iv) any acquisition pursuant to a transaction that complies with
clauses (A), (B) or (C) in paragraph (iii) of this definition; or
(ii)    Individuals who, as of the effective date of this Agreement, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company's

Page 7

--------------------------------------------------------------------------------




stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or
(iii)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A and the Change in Control is a
“payment event” under Section 409A for such Award, the Company will not be
deemed to have undergone a Change in Control unless the Company is deemed to
have undergone a “change in control event” pursuant to the definition of such
term in Section 409A.
(c)    “Disability” has the same meaning as “Disability” in the Celanese
Corporation 2008 Deferred Compensation Plan or such other meaning as determined
by the Committee in its sole discretion, provided that in all events a
“Disability” under this Agreement shall constitute a “disability” within the
meaning of Treasury Regulation Section 1.409A-3(i)(4).

Page 8

--------------------------------------------------------------------------------




(d)    “Qualifying Disposition” means a sale or other disposition by the Company
or one or more subsidiaries of all or part of a business, business unit, segment
or subsidiary in a stock, asset, merger or other similar transaction or
combination thereof, and determined by the Committee to be a Qualifying
Disposition.
[(e)    “Retirement” of the Participant shall mean a voluntary separation from
service on or after the date when the Participant is both {55 years of age and
has ten years}2 of service with the Company, as determined by the Company in its
discretion based on payroll records. Retirement shall not include voluntary
separation from service in which the Company could have terminated the
Participant’s employment for Cause.]1


[signature page follows]


















































































 
 
2 For the CEO, replace bracketed language with “65 years of age and has five
years”.


Page 9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement in duplicate.


 
CELANESE CORPORATION
 
 
 
 
 
 
 
By:
/s/ MARK C. ROHR
 
 
 
Chairman and Chief Executive Officer
 
 
 
This Agreement has been accepted and agreed to by the undersigned Participant.
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
<<NAME>>
 
 
Employee ID:  <<Personnel Number>>
 
 
 
 
 
Date:
 
 




Page 10